Citation Nr: 1441378	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  09-37 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Robert V. Chisholm


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted service connection for diabetes mellitus type II and assigned a 20 percent rating, effective November 20, 2008, and increased the disability rating for anxiety disorder with posttraumatic stress disorder (PTSD) features, from 10 percent to 50 percent, effective November 20, 2008.

In May 2013, the Board granted an increased evaluation to 70 percent for the Veteran's anxiety disorder with PTSD features and denied entitlement to an increased evaluation in excess of 20 percent for diabetes mellitus type II.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Court granted the joint motion for partial remand filed by representatives for both parties, remanding an implied claim for TDIU that had not been adequately addressed to the Board for further proceedings consistent with the joint motion.  As such, this claim is once again before the Board.

The Board notes that a claim for total disability based on TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the record.  Specifically, the Veteran and his wife have reported that he is unable to work due to his psychiatric disorder.  As such, this issue is currently before the Board.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the joint motion, the Board finds that further development of the evidence is warranted.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Here, both the Veteran and his wife have provided statements indicating that the Veteran is unemployable due to his anxiety disorder.  Additionally, the Veteran's representative has indicated that the Veteran is unemployable due to his anxiety disorder as shown in recent treatment records.  For instance, in a February 2013 VA treatment note it indicated that the Veteran had diminished his activities outside of the home and will at times lock himself in his room for days.  Additionally, it was mentioned that a March 2009 VA outpatient treatment record reflected a global assessment of functioning score (GAF) of 40, indicating serious impairment that may preclude employment.

The Veteran has been provided with three VA examinations during the time period pertinent to the present appeal.  In December 2008, the examiner found that the Veteran was currently unemployed due to a non-service connected back condition.  It was noted that the Veteran had indicated being able to work, so long as he was in isolation.  In a January 2010 VA examination, the examiner found that the Veteran's anxiety condition had a moderate effect on his occupation, with significant social impairments.  In a September 2011 VA examination, the examiner found that the Veteran would be employable in a sedentary capacity, so long as he could work in isolation.

A review of the Veteran's Social Security Administration (SSA) disability records indicates that he was awarded benefits beginning April 8, 2001.  This award was based upon a primary disabling condition of lumbar disc disease and secondary disabling conditions of thoracic disc disease and asthma.  The Board notes that none of these conditions are service-connected.

Additionally, the Veteran provided a VA Form 21-8940, in which he indicated that he had not worked since 2003 and that he only possessed one year of high school education.

The Veteran's representative submitted the results of a July 2014 private examination in August 2014 along with an extensive curriculum vitae for the examiner.  The examiner opined that, based upon the Veteran's service-connected condition, it was as least as likely as not that he was unable to maintain and sustain substantially gainful employment dating from at least December 8, 2008.  Despite the apparent thoroughness of this examination, the Board notes that it does not appear in its entirety and seems to be only excerpted pages.  As such, upon remand, VA should attempt to obtain the entire copy of the examination report, as well as any associated records upon which it relied.

Additionally, the Board finds that, although the December 2008, January 2010, and September 2011 VA examinations were adequate in addressing the Veteran's overall occupational impairment and ability to perform sedentary employment in a solitary capacity at that time, their contrast with the descriptions of the Veteran as being unable to leave his home, as found in treatment records and apparent findings of inability to obtain and maintain gainful employment throughout the period of appeal must be reconciled.  

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2013).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  As the last VA examination of record is almost three years old, it is necessary to obtain a new examination in order to assess the current effects of the Veteran's service connected conditions on his employability.

Also, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for service-connected disabilities. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  In particular attempts should be made to obtain a complete copy of the July 2014 vocational examination report submitted by Dr. Christopher K. Wood -following current procedures set forth in 38 C.F.R. § 3.159. Additionally, appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any new evidence has been associated with the claims file, the Veteran should also be afforded an examination to determine whether the Veteran, based on his work history, level of education, and service-connected disabilities, but not his age or any nonservice-connected disability, is unable to secure or follow a substantially gainful occupation. 

The examiner should obtain a complete work history from the Veteran, including the specific duties that were required in each position. The examiner should also obtain a history of the Veteran's educational level and vocational training.

 The examiner should discuss all impairment and/or symptoms caused by the Veteran's service-connected condition. The examiner should specifically address what type of duties the Veteran would be capable of performing in light of his service-connected disability and what duties he would not be able to perform due to his service-connected disability.

The examiner should comment on the duties associated with the Veteran's past positions and comment on whether he would be able to perform those duties, or similar duties taking into consideration his service-connected disability. 

The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished.

An explanation for all opinions expressed must be provided. The rationale for the opinion should include a discussion of the impact of the Veteran's service-connected disability, his past work history/duties, and his educational background. The examiner should not take into consideration the Veteran's age or whether it may be difficult for the Veteran to find employment. Rather, the opinion should focus on whether the Veteran's service-connected disability prevents him from performing the physical and mental acts required for a substantially gainful occupation. If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



